Exhibit 10.7 CERTAIN INFORMATION IN THIS EXHIBIT MARKED BY ** HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CREDIT AGREEMENT AND GUARANTY dated as of July 25, 2014 by and between VARIATION BIOTECHNOLOGIES (US), INC., as the Borrower, THE GUARANTORS PARTY HERETO, and PCOF 1, LLC, as the Lender TABLE OF CONTENTS Page Article I DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.1 Defined Terms 1 Section 1.2 Use of Defined Terms 18 Section 1.3 Cross-References 18 Section 1.4 Accounting and Financial Determinations 18 Article II COMMITMENT and BORROWING procedures 18 Section 2.1 Commitment 18 Section 2.2 Borrowing Procedures 18 Section 2.3 Funding 19 Section 2.4 Reduction of the Commitment Amounts 19 Article III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES 19 Section 3.1 Repayments and Prepayments; Application 19 Section 3.2 Repayments and Prepayments 19 Section 3.3 Application 20 Section 3.4 Interest Rate 20 Section 3.5 Default Rate 20 Section 3.6 Payment Dates 21 Section 3.7 Exit Fee 21 Section 3.8 Other Fees 21 Article IV LIBO RATE AND OTHER PROVISIONS 21 Section 4.1 Increased Costs, Etc 21 Section 4.2 Increased Capital Costs 22 Section 4.3 Taxes 22 Section 4.4 Payments, Computations; Proceeds of Collateral, Etc 23 Section 4.5 Setoff 24 Section 4.6 LIBOR Rate Not Determinable 24 Article V CONDITIONS TO LOAN 24 Section 5.1 Initial Loan 24 Section 5.2 Delayed Draw Loan 28 Article VI REPRESENTATIONS AND WARRANTIES 29 i TABLE OF CONTENTS Page Section 6.1 Organization, Etc 29 Section 6.2 Due Authorization, Non-Contravention, Etc 30 Section 6.3 Government Approval, Regulation, Etc 30 Section 6.4 Validity, Etc 30 Section 6.5 Financial Information 30 Section 6.6 No Material Adverse Change 31 Section 6.7 Litigation, Labor Matters and Environmental Matters30Section 6.8Subsidiaries 31 Section 6.8 Subsidiaries 31 Section 6.9 Ownership of Properties 31 Section 6.10 Taxes 31 Section 6.11 Pension Plans, Etc 32 Section 6.12 Accuracy of Information 32 Section 6.13 Regulations U and X 32 Section 6.14 Solvency 32 Section 6.15 Intellectual Property 32 Section 6.16 Material Agreements 33 Section 6.17 Permits 34 Section 6.18 Regulatory Matters 34 Section 6.19 Transactions with Affiliates 36 Section 6.20 Investment Company Act 36 Section 6.21 OFAC 36 Section 6.22 Anti-Corruption 36 Section 6.23 Deposit and Disbursement Accounts 36 Section 6.24 Registration Rights 37 Section 6.25 Royalty and Other Payments 37 Article VII AFFIRMATIVE COVENANTS 37 Section 7.1 Financial Information, Reports, Notices, Etc 37 Section 7.2 Maintenance of Existence; Compliance with Contracts, Laws, Etc 39 Section 7.3 Maintenance of Properties 39 Section 7.4 Insurance 39 ii TABLE OF CONTENTS Page Section 7.5 Books and Records 40 Section 7.6 Environmental Law Covenant 40 Section 7.7 Use of Proceeds 40 Section 7.8 Future Guarantors, Security, Etc 41 Section 7.9 Obtaining of Permits, Etc 41 Section 7.10 Product Licenses 41 Section 7.11 Maintenance of Regulatory Authorizations, Contracts, Intellectual Property, Etc 41 Section 7.12 Inbound Licenses 42 Section 7.13 Cash Management 42 Section 7.14 Modification of Organic Documents 43 Section 7.15 Inconsistent Agreements 43 Section 7.16 Restriction of Amendments to Certain Documents 43 Section 7.17 PIC 43 Section 7.18 Required Milestones 43 Section 7.19 Minimum Liquidity 43 Article VIII NEGATIVE COVENANTS 43 Section 8.1 Business Activities 44 Section 8.2 Indebtedness 44 Section 8.3 Liens 44 Section 8.4 [INTENTIONALLY OMITTED] 45 Section 8.5 Investments 45 Section 8.6 Restricted Payments, Etc 46 Section 8.7 [INTENTIONALLY OMITTED] 46 Section 8.8 Consolidation, Merger; Permitted Acquisitions, Etc 46 Section 8.9 Permitted Dispositions 46 Section 8.10 Modification of Certain Agreements 46 Section 8.11 Transactions with Affiliates 47 Section 8.12 Restrictive Agreements, Etc 47 Section 8.13 Sale and Leaseback 47 Section 8.14 Product Sales 47 iii TABLE OF CONTENTS Page Section 8.15 Outbound Licenses 47 Section 8.16 Change in Name, Location, Executive Office, or Executive Management; Change in Fiscal Year 47 Article IX EVENTS OF DEFAULT 48 Section 9.1 Listing of Events of Default 48 Section 9.2 Action if Bankruptcy 51 Section 9.3 Action if Other Event of Default 51 Article X GUARANTY 51 Section 10.1 Guaranty 51 Section 10.2 Waivers 52 Section 10.3 Benefit of Guaranty 52 Section 10.4 Subordination of Subrogation, Etc 52 Section 10.5 Election of Remedies 52 Section 10.6 Limitation 53 Section 10.7 Liability Cumulative 53 Article XI MISCELLANEOUS PROVISIONS 53 Section 11.1 Waivers, Amendments, Etc 53 Section 11.2 Notices; Time 53 Section 11.3 Payment of Costs and Expenses 54 Section 11.4 Indemnification 54 Section 11.5 Survival 55 Section 11.6 Severability 55 Section 11.7 Headings 55 Section 11.8 Execution in Counterparts, Effectiveness, Etc 55 Section 11.9 Governing Law; Entire Agreement 55 Section 11.10 Successors and Assigns 56 Section 11.11 Other Transactions 56 Section 11.12 Forum Selection and Consent to Jurisdiction 56 Section 11.13 Waiver of Jury Trial 57 iv TABLE OF CONTENTS SCHEDULES: Schedule 5.1.19 VBI Convertible Notes Schedule 6.7(a) Litigation Schedule 6.8 Existing Subsidiaries Schedule 6.11 Pension Plans Schedule 6.15(a) Intellectual Property Schedule 6.16 Material Agreements Schedule 6.19 Transactions with Affiliates Schedule 6.23 Deposit and Disbursement Accounts Schedule 6.24 Registration Rights Schedule 6.25 Royalty Payments Schedule 8.2(b) Existing Indebtedness Schedule 8.3(b) Existing Liens Schedule 8.5(a) Investments Schedule 10.02 Notice Information EXHIBITS: Exhibit A-1 - Form of Initial Term Note Exhibit A-2 - Form of Delayed Draw Note Exhibit B - Form of Loan Request Exhibit C - Form of Compliance Certificate Exhibit D - Form of Pledge and Security Agreement Exhibit E - Form of Closing Date Warrant Exhibit F - Form of Delayed Draw Warrant Exhibit G - Intercompany Subordinated Note Provisions v CREDIT AGREEMENT AND GUARANTY THIS CREDIT AGREEMENT AND GUARANTY dated as of July 25 , 2014 (as amended, supplemented or otherwise modified from time to time, this “ Agreement ”), is by and between VARIATION BIOTECHNOLOGIES (US), INC., a Delaware corporation (the “ Borrower ”), each Guarantor (as defined below) party hereto and PCOF 1, LLC (together with its Affiliates, successors, transferees and assignees, the “ Lender ”). W I T N E S S E T H : WHEREAS, the Borrower has requested that the Lender provide a senior term loan facility to the Borrower in an aggregate principal amount of $6,000,000 (with up to $3,000,000 available on the Closing Date and up to $3,000,000 available on the Delayed Draw Date, in each case subject to the terms and conditions set forth herein); and WHEREAS, the Lender is willing, on the terms and subject to the conditions hereinafter set forth, to extend the Commitment and make the Loans to the Borrower. NOW, THEREFORE, the parties hereto agree as follows: Article I DEFINITIONS AND ACCOUNTING TERMS Section 1.1 Defined Terms . The following terms (whether or not underscored) when used in this Agreement, including its preamble and recitals, shall, except where the context otherwise requires, have the following meanings (such meanings to be equally applicable to the singular and plural forms thereof): “ Affiliate ” of any Person means any other Person which, directly or indirectly, controls, is controlled by or is under common control with such Person. “ Control ” (and its correlatives) by any Person means the power of such Person, directly or indirectly, (i) to vote 10% or more of the Capital Securities (on a fully diluted basis) of another Person which Capital Securities have ordinary voting power for the election of directors, managing members or general partners (as applicable), or (ii) to direct or cause the direction of the management and policies of such other Person (whether by contract or otherwise). “ Agreement ” is defined in the preamble. “ Applicable Margin ” means 11.00%, as such percentage may be increased pursuant to Section 3.5 . “ Authorized Officer ” means, relative to each Loan Party, those of its officers, general partners or managing members (as applicable) whose signatures and incumbency shall have been certified to the Lender pursuant to Section 5.1.1 . “ Benefit Plan ” means any employee benefit plan, as defined in section 3(3) of ERISA, that either (i) is a Multiemployer Plan, (ii) is subject to section 412 of the Code, section 302 of ERISA or Title IV of ERISA or (iii) provides welfare benefits to terminated employees, other than to the extent required by section 4980B(f) of the Code and the corresponding provisions of ERISA or similar state law. “
